Title: From Thomas Jefferson to Guiraud & Portas, 28 June 1788
From: Jefferson, Thomas
To: Guiraud & Portas


          
            
              Gentlemen
            
            Paris June 28. 1788.
          
          According to your desire in a former letter, I wrote to Mr. Oster Consul of France in Virginia, on the subject of your ship le David. I now inclose you his answer received last night. He does not explain why the government of Virginia refused to suffer the Captain and crew to be sent back: but I presume it is on the general principle that our laws do not give up criminals to any nation to be   punished, but punish them themselves. If the Captain is able to repay you any damages, you can pursue him civilly in Virginia. I have the honor to be gentlemen Your most obedt. & most humble servt,
          
            Th: Jefferson
          
        